DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-7, 14) in the reply filed on 9/7/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because other different class/subclasses must be searched and/or the text searching, for at least some of the groups, is beyond what has already been done and requires undue/serious burden in order to properly make a proper patentability determination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 2014-182229; “Kobayashi”; already of record, however, the JP 2014182229/Kobayashi document is provided again {with the instant Office action} combined with a translation; this combined translation document serves as the document of reference for the rejections herein).
First of all, herein the “ferrule” in Kobayashi figs. 3(a)-3(b), 4 comprises elements 13, 19, and 23 and the “ferrule” may be referred to by using 13/19/23 and/or any of the individual components 13, 19, and 23 and/or various combinations of the components 13, 19, and 23 (e.g., 13/19, 13/23, 19/23 as non-limiting examples).  Enlarged views of Kobayashi figs. 3-4 are provided below for ease of viewing/discussion (also, fig. 4 is annotated).

    PNG
    media_image1.png
    536
    715
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    339
    706
    media_image2.png
    Greyscale



	Regarding claim 1, Kobayashi teaches a connector plug for use in an optical connector configured to connect optical fibers (e.g., figs. 1-6; ¶s 0014-0015), the connector plug comprising: a flange 19 attached to a ferrule 13/19/23 of the optical connector (e.g., figs. 1, 3-4); a plug frame 15 containing the flange 19 (e.g., figs. 3-4); and a first spring 21c and a second spring 21d interposed between the flange 19 and the plug frame 15 (e.g., figs. 3-4), wherein the flange 19 has a first outer surface 19c, a second outer surface 19d, a third outer surface on a side of the flange opposite from the first outer surface, and a fourth outer surface on a side of the flange opposite from the second outer surface, the plug frame 15 has a first (1st) inner surface {IS} (e.g., see 1st IS in annotated fig. 4 above), a second inner surface/IS (e.g., annotated fig. 4 above), a third inner surface/IS (e.g., annotated fig. 4 above) facing the first inner surface (e.g., annotated fig. 4 above), and a fourth inner surface facing the second inner surface (e.g., 
	Thus claim 1 is met.
	Regarding claim 2, Kobayashi teaches the connector plug according to claim 1 (see above), wherein the first spring 21c is a leaf spring integrally formed with the first outer surface (e.g., ¶s 0022-0023: integrally formed leaf springs).  
	Thus claim 2 is met.
	Regarding claim 3, Kobayashi teaches the connector plug according to claim 1 (see above), wherein the first spring 21c is a leaf spring integrally formed with the first inner surface {annotated fig. 4 above} (e.g., ¶s 0022-0023; figs. 3-4; the leaf springs are clearly integrally formed with the plug frame 15 and the 1st inner surface is a part of the plug frame 15, thus the first spring 21c is a leaf spring integrally formed with the first inner surface).  
	Thus claim 3 is met.
	Regarding claim 6, Kobayashi teaches the connector plug according to claim 1 (see above), wherein the second spring 21d is a leaf spring integrally formed with the second inner surface {annotated fig. 4 above} (e.g., ¶s 0022-0023; figs. 3-4; the leaf springs are clearly integrally formed with the plug frame 15 and the 2nd inner surface is a part of the plug frame 15, thus the 2nd spring 21d is a leaf spring integrally formed with the 2nd IS).  
Thus claim 6 is met.
	Regarding claim 14, Kobayashi teaches an optical connection structure comprising the connector plug according to claim 1 (e.g., see above claim 1 rejection; figs. 1-6; ¶s 0014-0015). 
	Thus claim 14 is met.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2014-182229; “Kobayashi”; already of record, however, the JP 2014182229/Kobayashi document is provided again {with the instant Office action} combined with a translation; this combined translation document serves as the document of reference for the rejections herein).
As already stated above, herein the “ferrule” in Kobayashi figs. 3(a)-3(b), 4 comprises elements 13, 19, and 23 and the “ferrule” may be referred to by using 13/19/23 and/or any of the individual components 13, 19, and 23 and/or various combinations of the components 13, 19, and 23 (e.g., 13/19, 13/23, 19/23 as non-limiting examples).  Enlarged views of Kobayashi figs. 3-4 are provided below for ease of viewing/discussion (also, fig. 4 is annotated).
Regarding claim 5, Kobayashi teaches the connector plug according to claim 1 (see above 102 rejection).
	Kobayashi does not explicitly state wherein the second spring 21d is a leaf spring integrally formed with the second outer surface (e.g., ¶s 0022-0023; figs. 3-4; the leaf springs are clearly integrally formed with the plug frame 15 and the 1st inner surface is a part of the plug frame 15, thus the first spring 21c is a leaf spring integrally formed with the first inner surface).  However, reversing/rearranging the location of at least one of the leaf springs [e.g., making 2nd spring 21d to be a part of the second outer surface by changing/reversing the location of the 2nd spring 21d such that a spring is now integral with ferrule surface 19d and no longer integral with the plug frame 15 is a simple reversal/rearranging of parts; MPEP § 2144.04 rearranging parts, and/or reversal of parts and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a reversal/rearrangement at least for 
	Thus claim 5 is rejected.

Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2014-182229; “Kobayashi”; already of record, however, the JP 2014182229/Kobayashi document is provided again {with the instant Office action} combined with a translation; this combined translation document serves as the document of reference for the rejections herein) with obviousness evidenced by Suzuki (US 5823829).
Regarding each of respective claims 4, 7, Kobayashi teaches the connector plug according to claim 1 (see above 102 rejection).
	Kobayashi does not explicitly state the first/second spring is a spring formed separately from the first outer surface and the first inner surface.

Thus each of respective claims 4, 7 is rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874